              Case 2:09-cv-01677-TSZ Document 190 Filed 08/26/21 Page 1 of 2




 1                                                                  THE HON. THOMAS S. ZILLY

 2

 3                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 4

 5
     T.R., by and through his guardian and next           No. C09-1677-TSZ
 6   friend, R.R.; S.P., by and through her mother
     and next friend, D.H.; C.A., by and through her
 7   mother and next friend, A.A.; T.F., by and
                                                          ORDER REGARDING PAYMENT OF
     through her father and next friend, D.F.; P.S., by
 8                                                        ATTORNEYS’ FEES FROM JULY 1, 2020,
     and through his mother and next friend, W.S.;
                                                          THROUGH AUGUST 2, 2021
     T.V., by and through his guardian and next
 9   friend. C.D.; E.H. by and through his mother
     and next friend, C.H.; E.D., by and through his
10   mother and next friend, A.D.; and L.F.S., by and
     through his mother and next friend, B.S.,
11
                    Plaintiffs,
12
     vs.
13
   CHERYL STRANGE, not individually, but
14 solely in her official capacity as Secretary of the
   Washington State Department of Social and
15 Health Services; and SUE BIRCH, not
   individually, but solely in her official capacity
16 as the Director of the Washington State Health
   Care Authority,
17
                   Defendants.
18

19         Pursuant to 42 U.S.C. §§ 1988 and 12205, and the parties’ Stipulation Regarding Payment

20 of Attorneys’ Fees from July 2020 through August 2021, docket no. 188, Defendants shall pay

21 $ 65,841.85 to Plaintiffs’ counsel Gardner Law. Defendants have 90 days from the entry of this

22 Order to make the payment.

23
     ORDER RE PAYMENT OF ATTORNEYS’ FEES              1                                 Gardner Law
     C09-1677 TSZ                                                                  115 Haight Street
                                                                               Menlo Park, CA 94025
                                                                                     (650) 815-4180
             Case 2:09-cv-01677-TSZ Document 190 Filed 08/26/21 Page 2 of 2




 1        IT IS SO ORDERED.

 2        Dated this 26th day of August, 2021.

 3

 4

 5                                                   A
                                                     Thomas S. Zilly
 6                                                   United States District Judge
 7

 8
     Presented By:
 9 /s/Patrick Gardner

10 Patrick Gardner, CB No. 208199
   pgardner@adolescentmentalhealth.org
11
   GARDNER LAW, ADOLESCENT MENTAL HEALTH
12 115 Haight Street
   Menlo Park, CA 94025
13 Telephone: (650) 815-4180

14 ATTORNEY FOR PLAINTIFFS

15

16

17

18

19

20

21

22

23
     ORDER RE PAYMENT OF ATTORNEYS’ FEES         2                                     Gardner Law
     C09-1677 TSZ                                                                 115 Haight Street
                                                                              Menlo Park, CA 94025
                                                                                    (650) 815-4180
